Citation Nr: 0721823	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  00-09 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for muscle spasms.

2.  Entitlement to service connection for Persian Gulf War 
syndrome.

3.  Entitlement to service connection for an irritable bowel 
syndrome.

4.  Entitlement to a compensable rating for an umbilical 
hernia.

5.  Entitlement to a compensable rating for the residuals of 
the fracture of the fifth right rib.

6.  Entitlement to an increased rating for synovitis of the 
right wrist, currently evaluated as 10 percent disabling, 
including entitlement to a compensable rating prior to 
December 12, 2006.

7.  Entitlement to an increased rating for synovitis of the 
left wrist, currently evaluated as 10 percent disabling, 
including entitlement to a compensable rating prior to 
December 12, 2006.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to November 
1993, including honorable service in the Persian Gulf during 
the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The Board first considered this appeal in June 2006 
and remanded all claims for additional development of the 
medical record.  All development requested was performed and 
two issues on appeal were granted.  As such, only the issues 
listed on the title page of this decision are returned for 
further appellate consideration.

The Board points out, as will be discussed somewhat in the 
body of this decision, the veteran was awarded service 
connection for fibromyalgia by way of the January 2000 rating 
decision here on appeal.  A 40 percent rating was assigned at 
that time and the veteran did not appeal that grant of 
benefits.  Interestingly, the award is not reflected on 
subsequent rating decisions, including the most recent rating 
decision issued in February 2007 and there is no explanation 
for the removal of the grant of service-connection benefits.  
As such, this matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not diagnosed as having a disability 
associated with muscle spasms that is not already service-
connected.

3.  The veteran is not diagnosed as having a qualifying 
chronic disability related to his service in the Persian Gulf 
War.

4.  The veteran has an irritable bowl syndrome proximately 
caused by a service-connected disability.

5.  The veteran has a recurrent post-operative umbilical 
hernia that is readily reducible.

6.  The veteran has no residual disability of a fractured 
rib; he has not had a rib removed.

7.  The veteran has maintained at least 70 degrees of flexion 
and extension in both wrists with some mild pain throughout 
the entire range of motion since May 1998.


CONCLUSIONS OF LAW

1.  Muscle spasms is not a diagnosed disability for which 
service connection may be granted.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  Persian Gulf War syndrome was not incurred in or as a 
consequence of active service.  38 U.S.C.A. §§  1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

3.  Irritable bowel syndrome is proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

4.  Criteria for a 10 percent rating for an umbilical hernia 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.114, Diagnostic Codes 7338 and 7339 (2006).

5.  Criteria for a compensable rating for the residuals of a 
fractured right fifth rib have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Code 5297 (2006).

6.  Criteria for a 10 percent rating, and no higher, for 
right wrist synovitis have been met as of May 7, 1998.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5019 and 5215 
(2006).

7.  Criteria for a 10 percent rating, and no higher, for left 
wrist synovitis have been met as of May 7, 1998.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Codes 5003, 5019 and 5215 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in June 2001, June 2005 and June 2006, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims of entitlement to 
service connection for various disabilities and of 
entitlement to increased ratings for various disabilities, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Furthermore, the June 
2006 notice letter included notice of the five elements of a 
service-connection claim as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decisions were pending at the 
time the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating actions upon which this appeal is 
based and the Board specifically finds that the veteran was 
not prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he elected 
not to do so.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  Accordingly, the merits of the veteran's claims will 
now be addressed.

Service Connection

The veteran contends that service-connection benefits should 
be awarded for muscle spasms, Persian Gulf War syndrome, and 
for an irritable bowel syndrome.  Interestingly, the veteran 
has asserted in his treatment records that each complaint 
predated his service in the Persian Gulf War.  It is 
important to also point out at this juncture that the veteran 
is service-connected for fibromyalgia, which is assigned a 40 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5025, 
because it the disability includes fatigue, sleep 
disturbance, headaches, symptoms of an irritable bowel 
syndrome and depression.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, the regulations also provide for 
the award of secondary service connection based on 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Although the RO did not consider this amendment, the veteran 
will not be prejudiced by the Board's consideration in the 
first instance because it is simply the codification of the 
interpretation of existing law as announced by the Court in 
Allen v. Brown, 7 Vet. App. 439 (1995).

Except as provided in paragraph (c) of 38 C.F.R. § 3.317, VA 
shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:  (i) became 
manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of ten percent or more 
not later than December 31, 2006; and, (ii) by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317(a)(1).  For purposes of 38 C.F.R. Section 
3.317(a)(1), a qualifying chronic disability means a chronic 
disability resulting from any of the following (or any 
combination of the following): (A) an undiagnosed illness; 
(B) the following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or 
symptoms:  (1) chronic fatigue syndrome; (2) fibromyalgia; 
(3) irritable bowel syndrome; or (4) any other illness that 
VA determines; or, (C) any diagnosed illness that VA 
determines in regulations to warrant presumptive service 
connection.  See 38 C.F.R. § 3.317(a).  A medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, and disability out of 
proportion to physical findings.  Chronic multisymptom 
illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained.  See 38 C.F.R. § 3.317(a)(1)(ii).  

Additionally, for the purposes of 38 C.F.R. § 3.317(a)(1), 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:  (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
(13) menstrual disorders.  See 38 C.F.R. § 3.317(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Muscle Spasms

The veteran is not treated for muscle spasms other than those 
associated with a service-connected back disability.  
Although muscle jumpiness was noted upon examination in June 
1996, the veteran had a normal neurologic examination and a 
disability associated with muscle spasms was not diagnosed.  
The veteran's treatment records and subsequent VA examination 
reports are also silent for a diagnosed disability associated 
with muscle spasms.  Additionally, the veteran has not 
provided any evidence of disability associated with 
occasional muscle spasms as he has indicated that the spasms 
do not limit his activities.

It is important to point out that absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001).  Given this premise, the 
Board must deny service connection for muscle spasms because 
there is no diagnosed disability associated with the 
complaint of muscle spasms.  The Board appreciates the 
veteran's argument that something unexplained that began 
during service should be service-connected; however, without 
a diagnosis of a disability or an association with a 
qualifying chronic disability, there is simply no disability 
for which service connection may be awarded.  Therefore, the 
claim is denied.

Persian Gulf War Syndrome

The veteran has complaints of memory loss since his period of 
service in the Persian Gulf.  He underwent VA neurologic 
examination in June 1996 and was found to have no disability.  
The examiner opined that the veteran appeared to have 
concentration problems, as opposed to a memory disorder, due 
to psychiatric disability and concerns over medical problems.

The veteran is diagnosed as having fibromyalgia that predates 
his period of service in the Persian Gulf.  He is service-
connected for that disability.  As such, the veteran's 
complaints of fatigue, generalized pain and weakness are not 
for discussion in the context of a possible unexplained 
chronic multisymptom illness.

The medical evidence clearly shows that the veteran is 
treated for many disabilities, including post-traumatic 
stress disorder, depression and anxiety with related 
concentration issues.  He has not been found to have a memory 
disorder and there is no evidence of an unexplained chronic 
multisymptom illness as each of the veteran's multisymptom 
illnesses have been diagnosed and associated with a period of 
service predating service in the Persian Gulf.  Therefore, 
when considering the record in its totality, the Board finds 
that service connection cannot be awarded for a generalized 
Persian Gulf War syndrome as there is no qualifying chronic 
disability that is not already separately service-connected.  
As such, the claim is denied.




Irritable Bowel Syndrome

The medical evidence shows that the veteran has complaints of 
alternating diarrhea and constipation since the mid-1980's.  
He has been diagnosed as having an irritable bowel syndrome.  
Irritable bowel syndrome has been medically related to both 
fibromyalgia and anxiety.  In several psychiatric examination 
reports, the examiner has noted that the veteran's irritable 
bowel could be related to his psychiatric disabilities and 
worry over his medical condition.  

Upon VA examination in December 2006, the veteran related 
having diarrhea, constipation and abdominal cramping since 
the 1980's.  Upon examination, there was no evidence of a 
digestive disorder, but the examiner rendered a diagnosis of 
irritable bowel syndrome.  The examiner stated that irritable 
bowel syndrome was a diagnosis of exclusion and, as such, she 
would have to resort to speculation to relate it to the 
veteran's period of service.

Given the evidence as outlined above, including the veteran's 
credible assertions that he has experienced symptoms 
associated with an irritable bowel syndrome since the same 
time as he has been identified as having service-connected 
fibromyalgia and anxiety, the Board finds that the diagnosis 
of irritable bowel syndrome is proximately due to a service-
connected disability.  Because there is a medical association 
between the veteran's service-connected psychiatric disorders 
and his symptoms of irritable bowel syndrome, service 
connection is granted on a secondary basis.  The Board notes 
that the rating assigned for fibromyalgia already encompasses 
the veteran's complaints of an irritable bowel syndrome so 
the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," must be 
avoided.  See 38 C.F.R. § 4.14.

Increased Ratings

The veteran contends that his wrist disabilities are more 
severe than rated since he submitted his request for an 
increase in May 1998.  He also asserts that compensable 
ratings should be assigned for his right fifth rib fracture 
and umbilical hernia due to pain.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Umbilical Hernia

The veteran's umbilical hernia is rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7339, as a ventral hernia as there 
is not a diagnostic code that sets forth criteria for 
assigning disability evaluations for the exact disability 
experienced by the veteran.  The Board notes that when an 
unlisted condition is encountered, it is permissible to rate 
that condition under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20.  When an unlisted disease, injury, or 
residual condition is encountered, requiring rating by 
analogy, the diagnostic code number will be "built-up" by 
using the first two digits of that part of the rating 
schedule which most closely identifies the part, or system, 
of the body involved and adding "99" for the unlisted 
condition.  See 38 C.F.R. § 4.27.

The veteran's umbilical hernia is assigned a noncompensable 
rating under Diagnostic Code 7339 as there is no evidence of 
post-operative disability.  In order for a compensable rating 
to be assigned under this diagnostic code, there must be 
evidence of a small hernia that is not well supported by a 
belt under ordinary conditions or weakening of the abdominal 
wall and an indication for the need for a supporting belt.  

When rating by analogy to an inguinal hernia under 38 C.F.R. 
§ 4.114, Diagnostic Code 7338, a compensable rating may be 
assigned if there is evidence of a recurrent post-operative 
hernia that is readily reducible and well-supported by a 
truss or belt.  A 30 percent rating may be assigned if the 
recurrent hernia is not readily reducible.

The veteran does not require treatment for an umbilical 
hernia.  In fact, upon VA examination in April 1994, the 
examiner could find no evidence of an umbilical hernia.  Upon 
VA examination in May 1996, the veteran complained of pain at 
the site of the umbilical hernia repair with heavy lifting.  
Unfortunately, that report does not include specific findings 
as to any recurrent hernia.

Upon VA examination in December 2006, the veteran was found 
to have an umbilical or supraumbilical hernia that was 
readily reducible.  There were no additional findings and 
there is no evidence of the veteran wearing a truss or 
supporting belt.

Given the evidence as outlined above, the Board finds it more 
advantageous to the veteran to rate his umbilical hernia 
under Diagnostic Code 7338.  When resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran has a post-operative recurrent umbilical hernia that 
is readily reducible.  Accordingly, criteria for assignment 
of a 10 percent rating are met.  A higher rating may not be 
assigned as there is no suggestion that the hernia is not 
reducible.  As such, a 10 percent rating, and no higher, is 
granted for the veteran's umbilical hernia.

Fractured Rib

Disability associated with the removal of ribs is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5297.  In order for a 
compensable rating to be assigned, there must be evidence of 
the removal of one rib or the resection of two or more ribs 
without regeneration.  There is no schedular rating 
specifically for a fractured rib.

The veteran fractured his fifth rib during service, but is 
not shown to have any complaints associated with the healing 
of the fracture.  He has not had a rib removed nor is there 
evidence of the resection of two or more ribs without 
regeneration.  Interestingly, the medical evidence includes 
absolutely no reference to disability caused by the fracture 
of a right rib.  Consequently, given the evidence as outlined 
above, the Board finds that the fracture of the right fifth 
rib is appropriately rated as noncompensable as there is no 
disability associated with the healed rib.  Therefore, the 
claim is denied.

Wrist Disabilities

The veteran is service-connected for not only bilateral wrist 
synovitis, but bilateral carpal tunnel syndrome.  He is 
assigned 20 percent ratings for each wrist under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515, based on moderate incomplete 
paralysis associated with carpal tunnel syndrome.  Those 
ratings are not here in dispute.  As such, the Board will 
only address the ratings under 38 C.F.R. § 4.71a, Diagnostic 
Code 5019, based on loss of motion due to synovitis in the 
wrists.

Diagnostic Code 5019 directs that synovitis be rated based on 
limitation of motion of the affected joint similar to 
degenerative arthritis.  Degenerative arthritis established 
by x-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by the limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations shall be rated as 20 percent disabling, and 
involvement of two or more major joints or two or more minor 
joint groups without occasional incapacitating exacerbations 
shall be rated as 10 percent disabling.  The 20 percent and 
10 percent ratings based on x-ray findings without limitation 
of motion will not be combined with ratings based on 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

In order for a compensable rating to be assigned based on 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 
5215, there must be evidence of dorsiflexion less than 15 
degrees or palmar flexion limited in line with the forearm.  
Higher ratings may be assigned under Diagnostic Code 5214, 
also found at 38 C.F.R. § 4.71a, when there is evidence of 
ankylosis.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
§ 4.59, which requires consideration of painful motion with 
any form of arthritis, the veteran's reports of pain have 
been considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

The veteran has consistently complained of pain in both 
wrists since he submitted his request for increased ratings 
in May 1998.  He contends that he has difficulty holding 
items and has numbness in the hands, both of which symptoms 
are evaluated as carpal tunnel syndrome.  The veteran does 
not have complaints of not being able to move his wrists; he 
simply asserts that he is afraid to pick certain things up as 
he might drop them.

Upon VA examination in August 1999, the veteran had flexion 
in both wrists to 85 degrees and extension to 85 degrees.  He 
presented with complaints of intermittent pain and swelling 
in his hands.  Upon VA examination in December 2006, he had 
bilateral flexion to 70 degrees and bilateral extension to 70 
degrees with some evidence of mild pain throughout the range 
of motion.

The objective medical evidence clearly shows that the veteran 
maintains at least 70 degrees of flexion and extension in 
both wrists which is well above the limitations required for 
assignment of a compensable rating.  He has, however, 
consistently complained of pain in both wrists with movements 
since May 1998 and is currently assigned 10 percent ratings 
based on the painful motion in each wrist that does not reach 
the level of compensable loss of motion.  Therefore, when 
resolving all reasonable doubt in favor of the veteran based 
on his consistent complaints, the Board finds that the 
increase to 10 percent for painful motion in each wrist 
should be assigned as of the date of receipt of claim, May 7, 
1998.  A rating higher than 10 percent is denied as the 
veteran is not shown to have ankylosis in either wrist.


ORDER

Service connection for muscle spasms is denied.

Service connection for Persian Gulf War syndrome is denied.

Service connection for an irritable bowel syndrome is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

A 10 percent rating for an umbilical hernia is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A compensable rating for the residuals of a right fifth rib 
fracture is denied.

A 10 percent rating for right wrist synovitis is granted as 
of May 7, 1998, subject to the laws and regulations governing 
the award of monetary benefits.

A 10 percent rating for left wrist synovitis is granted as of 
May 7, 1998, subject to the laws and regulations governing 
the award of monetary benefits.

A rating higher than 10 percent for right wrist synovitis is 
denied.

A rating higher than 10 percent for left wrist synovitis is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


